PER CURIAM.
The appeal as to the defendant Law has been withdrawn. Notice of this application does not seem to have been given to any other of the parties to be proceeded against. In addition to this, there does not seem to be any reason why this court should direct the receiver as requested. The receiver is supposed to attend to his duties; and, if he is derelict therein, he is responsible to the parties who have been injured. The order should be affirmed, with $10 costs and printing disbursements.